ITEMID: 001-87830
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF VIKTOR PETROV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 13 - Right to an effective remedy
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1952 and lives in Pskov, a town in the Pskov Region.
5. As a victim of Chernobyl, the applicant is entitled to social benefits. Considering himself underpaid, he brought six successful actions against local authorities responsible for welfare.
6. On 13 August 2002 the Pskov Town Court fixed a new amount of periodic benefits. This judgment became binding on 24 September 2002. According to the Government, this judgment was fully enforced by 31 December 2006. According to the applicant, this judgment has still not been enforced, because from 1 January 2007 the periodic benefits were reduced again.
7. On 11 June 2003 the Town Court awarded 15,000 Russian roubles (“RUB”) as interest for delayed payment. This judgment became binding on 15 July 2003. On the welfare authority’s request, on 20 February 2004 the Presidium of the Pskov Regional Court quashed the judgment on supervisory review, on the ground of misapplication of material law.
8. On 21 July 2003 the Justice of the Peace of Court District 31 of Pskov awarded RUB 3,000 as interest for delayed payment. This judgment became binding on 9 October 2003. On the welfare authority’s request, on 14 May 2004 the Presidium of the Pskov Regional Court quashed the judgment on supervisory review, on the ground of misapplication of material law.
9. On 28 October 2003 the Town Court awarded arrears and fixed a new amount of periodic payments. This judgment became binding on 10 November 2003. According to the Government, this judgment was fully enforced by 31 December 2005. According to the applicant, this judgment has still not been enforced, because the periodic payments continue to be miscalculated.
10. On 29 December 2003 the Town Court awarded compensation of inflationary loss caused by the delayed enforcement of an earlier judgment. This judgment became binding on 9 January 2004 and was enforced on 8 July 2005.
11. On 1 June 2005 the Town Court ordered the applicant to be provided in 2005 with a decent flat of at least 65 m². This judgment became final on 15 June 2005 and was enforced on 29 December 2006.
12. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
